       Case 2:21-cv-00062-RAH-JTA Document 9 Filed 03/25/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

MARCUS ORLANDO TAITE,                           )
a/k/a DRELIJAH J. MUHAMMAD-ALI,                 )
# 180644,                                       )
                                                )
      Petitioner,                               )
                                                )
v.                                              )     CASE No.
                                                )     2:21-CV-62-RAH-JTA
JIMMY THOMAS, et al.,                           )
                                                )
      Respondents.                              )

                                        ORDER

      On March 2, 2021, this Court overruled the Petitioner’s objections to the Magistrate

Judge’s Order to pay the filing fee or submit an application to proceed in forma pauperis

accompanied by a prison account statement. (Doc. 5.) On March 10, 2021, the Petitioner

filed a Motion to Reconsider. (Doc. 6.) On March 15, 2021, the Magistrate Judge

recommended this case be dismissed without prejudice for his failure to comply with the

Court’s order. (Doc. 7.) On March 24, 2021, the Petitioner filed his Objection (Doc. 8) to

the Magistrate Judge’s Recommendation.

       After an independent review of the file and upon consideration of the Magistrate

 Judge’s Recommendation and the objections thereto, it is

       ORDERED as follows:

       (1) The Motion to Reconsider (Doc. 6) is DENIED;

       (2) The Objection (Doc. 8) is OVERRULED;
Case 2:21-cv-00062-RAH-JTA Document 9 Filed 03/25/21 Page 2 of 2




(3) The Recommendation of the Magistrate Judge (Doc. 7) is ADOPTED;

(4) This case be DISMISSED WITHOUT PREJUDICE because the Petitioner

    has failed to comply with the Court’s order to submit the filing fee or a

    properly completed IFP application accompanied by a prison account

    statement.

DONE, this the 25th day of March, 2021.


                                 /s/ R. Austin Huffaker, Jr.
                          R. AUSTIN HUFFAKER, JR.
                          UNITED STATES DISTRICT JUDGE




                                   2
